


Exhibit 10.7

 

TREDEGAR INDUSTRIES, INC.

 

RETIREMENT BENEFIT RESTORATION PLAN

 

 


--------------------------------------------------------------------------------



 

INTRODUCTION

ARTICLE I DEFINITIONS 

 

1.01.

Affiliate

I-1

 

1.02.

Beneficiary

I-1

 

1.03.

Change In Control

I-1

 

1.04.

Code

I-3

 

1.05.

Committee

I-3

 

1.06.

Company

I-3

 

1.07.

Control Change Date

I-3

 

1.08.

Eligible Employee

I-3

 

1.09.

Participant

I-3

 

1.10.

Plan

I-3

 

1.11.

Retirement and Retire

I-3

 

1.12.

Retirement Plan

I-3

 

1.13.

Totally and Permanently Disabled

I-4

ARTICLE II PARTICIPATION

ARTICLE III BENEFITS FOR PARTICIPANTS LISTED ON EXHIBIT I

3.01.

Retirement Benefit

III-1

3.02.

Disability Benefit

III-1

3.03.

Beneficiary’s Benefit

III-2

ARTICLE IV BENEFITS FOR PARTICIPANTS LISTED ON EXHIBIT II

 

4.01.

Retirement Benefit

IV-1

 

4.02.

Disability Benefit

IV-1

 

4.03.

Beneficiary’s Benefit

IV-2

ARTICLE V GUARANTEES 

ARTICLE VI TERMINATION OF EMPLOYMENT

6.01.

No Right to Employment

VI-1

6.02.

Termination Of Employment

VI-1

6.03.

Change In Control

VI-1

6.04.

Reemployment

VI-2

ARTICLE VII TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

7.01.

Plan Amendment Or Termination

VII-1

7.02.

Notice Requirements

VII-1

7.03.

Limitation On Amendment, Termination, Etc.

VII-1

7.04.

Effect Of Termination

VII-1

 


--------------------------------------------------------------------------------



 

ARTICLE VIII OTHER BENEFITS AND AGREEMENTS

ARTICLE IX RESTRICTIONS ON TRANSFER OF BENEFITS

ARTICLE X ADMINISTRATION OF THE PLAN

10.01.

The Committee

X-1

10.02.

Indemnification

X-1

10.03.

Power of the Committee

X-1

10.04.

Information

X-1

ARTICLE XI MISCELLANEOUS

11.01.

Binding Effect

XI-1

11.02.

Governing Law

XI-1

11.03.

Gender; Singular and Plural

XI-1

 

 

--------------------------------------------------------------------------------



 

INTRODUCTION

The Board of Directors of Tredegar Industries, Inc. (the “Company”) determined
that the adoption of the Retirement Benefit Restoration Plan will assist the
Company in attracting and retaining those employees whose judgment, abilities
and experience will contribute to the Company’s continued progress. The Plan is
intended to be an “excess benefit plan” within the meaning of Section 3(36) of
the Employee Retirement Income Security Act of 1974, as amended, and the Plan
must be administered and construed in a manner that is consistent with that
intent. 


--------------------------------------------------------------------------------



 

ARTICLE I

 

DEFINITIONS

As defined herein, the following phrases or terms shall have the indicated
meanings:

1.01. Affiliate means any entity that is (i) a member of a controlled group of
corporations as defined in Section 1563(a) of the Internal Revenue Code of 1986,
as amended (the “Code”), determined without regard to Code sections 1563(a)(4)
and 1563 (e) (3) (c), of which the Company is a member according to Code section
414(b); (ii) an unincorporated trade or business that is under common control
with the Company, as determined according to Code section 414(c); or (iii) a
member of an affiliated service group of which the Company is a member according
to Code section 414(m).

1.02. Beneficiary means the person, persons, entity, entities or the estate of a
Participant which, in accordance with the provisions of the Retirement Plan, is
entitled to receive a benefit under the Retirement Plan on account of the
Participant’s death.

1.03. Change in Control means the occurrence of any of the following events:

(A) any Person or group (within the meaning of Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) (other than a Person who is not
an Acquiring Person), at any time becomes the Beneficial Owner of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”), other than (i) through an acquisition of Voting Securities
directly from the Company (ii) as a result of the Company’s repurchase of Voting
Securities if, thereafter, such Beneficial Owner purchases no additional Voting
Securities, or (iii) pursuant to a Business Combination (as defined below) that
does not constitute a Change in Control pursuant to subparagraph (c) hereof;

(B) Continuing Directors cease to constitute a majority of the members of the
Board other than pursuant to a Business Combination that does not constitute a
Change in Control pursuant to subparagraph (c) hereof;

(C) the shareholders of the Company approve a reorganization, merger, share
exchange or consolidation (a “Business Combination”), in each case, unless
immediately following such Business Combination, (i) all or substantially all of
the Persons who were the Beneficial Owners, respectively, of the Common Stock
and Voting Securities outstanding immediately prior to such Business Combination
Beneficially Own more than 80% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company through one or more Subsidiaries) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Common Stock and Voting Securities, as the case may be, (ii) no Person (other
than a Person who is not an Acquiring Person) Beneficially Owns 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business combination or the combined voting power of the
then outstanding voting securities of such corporation and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination are Continuing Directors; or

 

--------------------------------------------------------------------------------



 

(D) the shareholders of the Company approve a complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company, in each case, unless immediately
following such liquidation, dissolution, sale or other disposition, (i) more
than 80% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then Beneficially Owned by all or substantially all of the Persons
who were the Beneficial Owners, respectively, of the Common Stock and Voting
Securities outstanding immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of such Common Stock and Voting Securities, as the
case may be, (ii) less than 20% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then Beneficially Owned by any Person (other than
any Person who is not an Acquiring Person), and (iii) at least a majority of the
members of the board of directors of such corporation are Continuing Directors
immediately following such sale or disposition.

For purposes of the foregoing definition, the terms Acquiring Person, Beneficial
Owner, Company, Continuing Director, and Person shall have the same definitions
as set forth in the Rights Agreement between Tredegar Industries, Inc. and
NationsBank of Virginia, N.A. (formerly Sovran Bank, N.A.), dated as of June 15,
1989, as amended by that certain Amendment and Substitution Agreement by and
among Tredegar Industries, Inc., NationsBank of Virginia, N.A. (formerly Sovran
Bank, N.A.) and American Stock Transfer & Trust Company, dated as of July 1,
1992.

1.04.  Code means the Internal Revenue Code of 1986, as amended.

1.05. Committee means the Executive Compensation Committee of the Board of
Directors of the Company.

1.06. Company means Tredegar Industries, Inc.

1.07. Control Change Date means the date on which a Change in Control event
occurs. If a Change in Control occurs on account of a series of transactions,
the Control Change Date is the date of the last of such transactions.


--------------------------------------------------------------------------------



 

1.08. Eligible Employee means an individual (i) who is employed by the Company
or an Affiliate, (ii) who is a member of a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974, as amended), and (iii) whose Retirement Plan benefit is
reduced or limited by Code section 415.

1.09. Participant means an Eligible Employee who is selected by the Committee to
participate in the Plan. An individual shall remain a Participant only so long
as the individual remains an Eligible Employee and his designation as a
Participant has not been revoked or rescinded.

1.10. Plan means the Tredegar Industries, Inc. Retirement Benefit Restoration
Plan.

1.11. Retirement and Retire mean severance from employment with the Company on
or after attaining a vested or nonforfeitable interest in the portion of his
Retirement Plan benefit attributable to Company contributions.

1.12. Retirement Plan means the Tredegar Industries, Inc. Retirement Income
Plan.

1.13. Totally and Permanently Disabled means a condition, determined on the
basis of medical evidence satisfactory to a physician designated by the
Administrator, rendering a Participant, due to bodily injury or disease, unable
to perform services as follows: (i) during the first two years of such
disability (measured from the commencement of such disability rather than the
commencement of benefit payments) such Participant is unable to perform any and
every duty pertaining to his employment with the Company; and (ii) thereafter,
such Participant is unable to engage in any occupation or perform any work for
compensation or profit for which he is or may become reasonably fitted by
education, training or experience. In no event shall such condition be deemed to
exist during any period that the Participant is not under the regular care and
attendance of a legally qualified physician during any period that he engages in
any occupation or performs any work for compensation or profit.

 

--------------------------------------------------------------------------------



 

ARTICLE II

 

PARTICIPATION

An Eligible Employee who is designated to participate in the Plan by the
Committee shall become a Participant in the Plan as of the date specified by the
Committee. A Participant shall continue to participate in the Plan until such
date as the Committee may declare that he is no longer a Participant or until
the date that he is no longer an Eligible Employee.

 

--------------------------------------------------------------------------------



 

ARTICLE III

 

BENEFITS FOR PARTICIPANTS LISTED ON EXHIBIT I

Subject to the limitations set forth in Articles VI and VII, the benefits
payable to or on behalf of a Participant who the Committee, in its discretion,
determines will be listed on Exhibit I, shall be as provided in this Article
III. A Participant who is not listed on either Exhibit I or Exhibit II shall be
deemed to be listed on Exhibit I. The Committee, in its discretion, may remove a
Participant from Exhibit I and include the Participant’s name on Exhibit II or
rescind or revoke his designation as a Participant, subject to the limitations
set forth in Articles VI and VII.

 

3.01. Retirement Benefit

Upon Retirement a Participant shall be entitled to a monthly Retirement benefit
equal to the difference between (a) and (b) below where:

(a) = the monthly benefit that would have been payable to the Participant under
the Retirement Plan but for the application of the limits set forth in Code
section 415; and

(b) = the monthly benefit that the Participant is entitled to receive under the
Retirement Plan.

The payment of the benefit under this Section 3.01 shall begin as of the same
date that the Participant’s retirement benefit under the Retirement Plan is
scheduled to commence. The benefit payable under this Section 3.01 also shall be
determined as of the date that the Participant’s retirement benefit under the
Retirement Plan is scheduled to commence. The benefit payable under this Section
3.01 shall be computed and paid in the same form as the Participant’s retirement
benefit under the Retirement Plan; provided, however, that upon the
Participant’s death no further benefit shall be payable under this Plan except
as provided in Section 3.03.

3.02. Disability Benefit

If a Participant becomes Totally and Permanently Disabled prior to his
Retirement and during his employment with the Company or an Affiliate, he shall
be entitled to receive a benefit calculated and paid in the manner set forth in
Section 3.01.

3.03.  Beneficiary’s Benefit

If a Beneficiary is entitled to a Retirement Plan benefit on account of the
Participant’s death (regardless of whether the Participant’s death occurs before
Retirement or the commencement of his Retirement Plan benefit), the Beneficiary
shall be entitled to a monthly benefit under this Plan equal to the difference
between (a) and (b) where:

(a) = the monthly benefit that would have been payable to the Beneficiary but
for the application of Code section 415 in the calculation of the Participant’s
accrued benefit under the Retirement Plan; and

 

--------------------------------------------------------------------------------



 

(b) = the monthly benefit that the Beneficiary is entitled to receive under the
Retirement Plan.

The payment of the benefit under this Section 3.03 shall begin as of the same
date that the Beneficiary’s benefit under the Retirement Plan is scheduled to
commence. The amount payable under this Section 3.03 also shall be determined as
of the date that the Beneficiary’s benefit under the Retirement Plan is
scheduled to commence. The benefit payable under this Section 3.03 shall be
computed and paid in the same form as the benefit payable to the Beneficiary
under the Retirement Plan.

 

--------------------------------------------------------------------------------



 

ARTICLE IV

 

BENEFITS FOR PARTICIPANTS LISTED ON EXHIBIT II

Subject to the limitations set forth in Articles VI and VII, the benefits
payable to or on behalf of a Participant who the Committee, in its discretion,
determines will be listed on Exhibit II to the Plan shall be as provided in this
Article IV. The Committee, in its discretion may remove a Participant from
Exhibit II and include the Participant on Exhibit I or rescind or revoke his
designation as a Participant, subject to the limitations set forth in Articles
VI and VII.

4.01. Retirement Benefit

Upon Retirement a Participant shall be entitled to a monthly Retirement benefit
equal to the difference between (a) and (b) below where:

(a) = the monthly benefit that would have been payable to the Participant under
the Retirement Plan but for the application of the limits set forth in Code
sections 401(a)(17) and 415; and

(b) = the monthly benefit that the Participant is entitled to receive under the
Retirement Plan.

The payment of the benefit under this Section 4.01 shall begin as of the same
date that the Participant’s retirement benefit under the Retirement Plan is
scheduled to commence. The benefit payable under this Section 4.01 also shall be
determined as of the date that the Participant’s retirement benefit under the
Retirement Plan is scheduled to commence. The benefit payable under this Section
4.01 shall be computed and paid in the same form as the Participant’s retirement
benefit under the Retirement Plan; provided, however, that upon the
Participant’s death no further benefit shall be payable under this Plan except
as provided in Section 4.03.

4.02. Disability Benefit

If a Participant becomes Totally and Permanently Disabled prior to his
Retirement and during his employment with the Company or an Affiliate, he shall
be entitled to receive a benefit calculated and paid in the manner set forth in
Section 4.01.

4.03. Beneficiary’s Benefit

If a Beneficiary is entitled to a Retirement Plan benefit on account of the
Participant’s death (regardless of whether the Participant’s death occurs before
Retirement or the commencement of his Retirement plan benefit), the Beneficiary
shall be entitled to a monthly benefit under this Plan equal to the difference
between (a) and (b) where:

(a) = the monthly benefit that would have been payable to the Beneficiary but
for the application of Code sections 401(a)(17) and 415 in the calculation of
the Participant’s accrued benefit under the Retirement Plan; and

 


--------------------------------------------------------------------------------



 

(b) = the monthly benefit that the Beneficiary is entitled to receive under the
Retirement Plan.

The payment of the benefit under this Section 4.03 shall begin as of the same
date that the Beneficiary’s benefit under the Retirement plan is scheduled to
commence. The amount payable under this Section 4.03 also shall be determined as
of the date that the Beneficiary’s benefit under the Retirement Plan is
scheduled to commence. The benefit payable under this Section 4.03 shall be
computed and paid in the same form as the benefit payable to the Beneficiary
under the Retirement Plan.

 


--------------------------------------------------------------------------------



 

ARTICLE V

 

GUARANTEES

The Company has only a contractual obligation to make payments of the benefits
described in Articles III and IV. All benefits are to be satisfied solely out of
the general corporate assets of the Company which shall remain subject to the
claims of its creditors. No assets of the Company will be segregated or
committed to the satisfaction of its obligations to any Participant or
Beneficiary under this Plan.

 

--------------------------------------------------------------------------------



 

ARTICLE VI

 

TERMINATION OF EMPLOYMENT

6.01. No Right To Employment

The Plan does not in any way limit the right of the Company or an Affiliate at
any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an Eligible Employee. In no event shall the Plan, by its
terms or by implication, constitute an employment contract of any nature
whatsoever between the Company or an Affiliate and a Participant.

6.02. Termination Of Employment

A Participant who ceases to be an Eligible Employee or whose employment with the
Company and its Affiliates is terminated either with or without cause, for
reasons other than death, Retirement or Total and Permanent Disability shall
immediately cease to be a Participant under this Plan and shall forfeit all
rights under this Plan. Further, in no event shall an individual who was a
Participant but who is not a Participant at the time of such individual’s death,
Retirement or Total and Permanent Disability, be entitled to any benefit under
the Plan. A Participant on authorized leave of absence from the Company or an
Affiliate shall not be deemed to have terminated employment or lost his status
as an Eligible Employee for the duration of such leave of absence.

6.03. Change In Control

Notwithstanding any contrary Plan provision, in the event the employment of a
Participant who is in the employ of the Company or an Affiliate on a Control
Change Date is thereafter terminated (for reasons other than as a result of acts
of theft, embezzlement, fraud, or moral turpitude), whether or not he is a
Participant at the time of his termination, he shall be fully vested in a
benefit payable under Article III and IV, as applicable, as of the date his
employment is terminated. A Participant who following a Control Change Date
voluntarily terminates employment within sixty (60) days after (i) he does not
receive salary increases, bonuses, and incentive awards comparable to the
increases, bonuses and awards that he received in prior years or that other
executives in comparable positions receive in the current year; or (ii) his
compensation or employment-related benefits are reduced; or (iii) his status,
title(s), offices, places of employment, working conditions, or management
responsibilities are diminished (other than changes in reporting or management
responsibilities to reflect sound practices commonly followed by enterprises
comparable to the Company employing Participant or required by applicable
federal or state law) or within sixty days after the last in a series of such
events will be deemed to have terminated under circumstances requiring full
vesting under this Section 6.03.

6.04. Reemployment

A Participant who ceases to be an employee of the Company and who is
subsequently reemployed by the Company shall not accrue any additional benefits
on account of such later service for periods in which he is not a Participant.

  

--------------------------------------------------------------------------------



 

ARTICLE VII

 

TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

7.01. Plan Amendment Or Termination

Except as otherwise specifically provided, the Company reserves the right to
terminate, amend or modify this Plan, wholly or partially, at any time and from
time to time. Such right to terminate, amend or modify the Plan shall be
exercised for the Company by its Board of Directors.

7.02. Notice Requirements

(a) Section 7.01 notwithstanding, no action to terminate the Plan shall be taken
except upon written notice to each Participant to be affected thereby, which
notice shall be given not less than thirty (30) days prior to such action.

(b) Any notice which shall be or may be given under the Plan shall be in writing
and shall be mailed by United States mail, postage prepaid. If notice is to be
given to the Company, such notice shall be addressed to it at its principal
executive office in Richmond, Virginia; addressed to the attention of the
Corporate Secretary. If notice is to be given to a Participant, such notice
shall be addressed to the Participant at his last known address.

7.03. Limitation On Amendment, Termination, Etc.

The rights of the Company set forth in Section 7.01 are subject to the condition
that neither its Board of Directors nor the Committee shall take any action to
terminate the Plan, decrease the benefit that would become payable or is
payable, as the case may be, with respect to or on behalf of a Participant, or
to revoke or rescind an individual’s designation as a Participant after a
Control Change Date or after the Participant’s death, Retirement or Total and
Permanent Disability.

7.04. Effect Of Termination

Except as provided in Sections 6.03, 7.01 and 7.03, upon the termination of this
Plan by the Board of Directors, the Plan shall no longer be of any further force
or effect, and neither the Company nor any Participant shall have any further
obligation or right under this Plan. Subject to the limitations in Sections
6.03, 7.01 and 7.03, the rights of any individual who was a Participant and
whose designation as a Participant is revoked or rescinded by the Committee
shall cease upon such action.

 

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

OTHER BENEFITS AND AGREEMENTS

The benefits provided for a Participant and his Beneficiary under the Plan are
in addition to any other benefits available to such Participant under any other
plan or program of the Company for its employees, and, except as may otherwise
be expressly provided for, the Plan shall supplement and shall not supersede,
modify or amend any other plan or program of the Company in which a Participant
is participating.

 

--------------------------------------------------------------------------------



 

ARTICLE IX

 

RESTRICTIONS ON TRANSFER OF BENEFITS

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the Committee, shall cease and terminate, and, in such event, the
Committee may hold or apply the same or any part thereof for the benefit of such
Participant or Beneficiary, his or her spouse, children, or other dependents, or
any of them, in such manner and in such portion as the Committee may deem
proper.

 

--------------------------------------------------------------------------------



 

ARTICLE X

 

ADMINISTRATION OF THE PLAN

10.01. The Committee

The Plan shall be administered by the Committee. Subject to the provisions of
the Plan, the Committee may adopt such rules and regulations as may be necessary
to carry out the purposes hereof. The Committee’s interpretation and
construction of any provision of the Plan shall be final and conclusive.

10.02. Indemnification

The Company shall indemnify and save harmless each member of the Committee
against any and all expenses and liabilities arising out of his membership on
the Committee, excepting only expenses and liabilities arising out of his own
willful misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.

10.03. Power of the Committee

In addition to the powers hereinabove specified, the Committee shall have the
power to compute and certify the amount and kind of benefits from time to time
payable to Participants and their Beneficiaries under the Plan, to authorize all
disbursements for such purposes, and to determine whether a Participant is
entitled to a benefit under Section 3.02 or 4.02.

10.04. Information

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
compensation of all Participants, their Retirement, death or other cause for
termination of employment, and such other pertinent facts as the Committee may
require.

 

--------------------------------------------------------------------------------



 

ARTICLE XI

 

MISCELLANEOUS

11.01. Binding Effect

The Plan shall be binding upon the Company and its successors and assigns;
subject to the powers set forth in Article VII, and upon a Participant, his
Beneficiary, and either of their assigns, heirs, executors and administrators.

11.02. Governing Law

To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia as in effect at the
time of their adoption and execution, respectively.

11.03. Gender; Singular and Plural

Masculine pronouns wherever used shall include feminine pronouns and the use of
the singular shall include the plural.

 

--------------------------------------------------------------------------------